DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39, 40, 43-46, 54 stand withdrawn from consideration as being directed to an invention non-elected without traverse.  
	Claims 1, 3, 7, 11, 36, 38, 52, 53, 55-67 are under examination.  All other claims have been canceled.
Applicant’s arguments, see the response, filed 1/14/21, with respect to the rejection(s) of claim(s) 1, 3, 7, 11, 36, 38, 52, 53, 55-67 under 35 USC 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stokes (2014).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 11, 36, 38, 52, 53, 55, 58-60, 62, 63, 65, 66 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stokes (2014).

With respect to claim 1, Stokes provides methods of detecting SNV relevant to a disease in a DNA sample of any kind wherein cell free sequencing read data is obtained (Section 2.2, 2.3 GWAS data, 2.4 etc.) meeting step (a).  Stokes applies trained machine learning classifiers to the data to generate base calls (2.6.3-2.6.4, 3.1) meeting step (b).  Stokes trains the models using label propagation, LP (section 3.2, Fig 2, 3.3, 3.4.  Cell free DNA sequence data is obtained, and each position is assigned a weight.  Stokes then assigns class labels when can come from a separate training set or the same set. Stokes parameter alpha reads on the predetermined weight, or alternatively defines a set of predetermined weights for each position.  Any value greater than zero and less than 1, results in the generation of a set of values that weights the reads/positions in the training data meeting step (i) of the training step (b).  “Instead of using the counts derived from direct observations, I use partial pseudocounts derived from the LP method to fill in the contingency table. By running LP before filling in the contingency table, I allow some information to diffuse around the network, softening the hard labels. The amount of diffusion is controlled by the parameter α. At α = 0, the algorithm relies solely on the initial labeling and allows no diffusion. This setting keeps the hard labeling, and produces a count table that is derived only from observations. At α = 1, the propagation process dominates, resulting in diffuse, uniform labeling. This leads to an uninformative count table where every column has the same distribution of counts. An intermediate setting for α between 0 and 1 allows for some diffusion, while being sensitive to the initial labeling.” (p37) The output are “pseudocounts” which are equivalent to tally vectors in the output step (ii) of the training.  These pseudocounts are used to adjust the LP SVM resulting in SNP identification in the sample. “The soft labeling 
Section 3.4.2 and particularly 3.4.2.2 also meets the limitations for claim 3.
With respect to claim 7, the pseudocounts represent each base at each position.
With respect to claim 11, Figures 2 and 3 demonstrate the training structure configured accordingly with the prior knowledge being applied as training data described in section 3.4.2, 3.4.2.2.
With respect to claim 36, sequencing devices are the source of the DNA sequencing reads, as in section 2.2 et al.
With respect to claim 38, the data is stored in data centers or databases, and is retrieved by the computer programming.
Claim 52 is drawn to a computer system reciting the same steps of claim 1, and is met in the same locations, and 5.1.3.3.  Claim 53 is drawn to computer program products comprising instructions for the same steps, represented in pseudocode by Fig 3.
With respect to claim 55, 60, 63 the machine learning is a neural network: a semi-supervised algorithm 2.6, Fig 2. 
With respect to claim 58, adjusting the training model is discussed at 3.4.2.
With respect to claims 59, 62 and 65, SVM are discussed at p23.
With respect to confidence levels in claim 66, they are addressed at pages 40-45, Table 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 56, 61 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied to claims 1, 3, 7, 11, 36, 38, 52, 53, 55, 58-60, 62, 63, 65, 66 above, further in view of Ehrich (2013/0130293 A1).
Stokes, M. E. Novel extensions of label propagation for biomarker discovery in genomic data.  Dissertation, University of Pittsburgh, 2014. 134 pages.
Ehrich, M. et al. process and kits for identifying aneuploidy; (US 2013/0130293 A1) 5/23/2013.

Stokes provides a computer system reciting the same steps of claim 1, met in the same locations, and 5.1.3.3.  Stokes provides computer program products comprising instructions for the same steps, represented in pseudocode by Fig 3. The machine learning is a neural network: a semi-supervised algorithm 2.6, Fig 2, more particularly a SVM are discussed at p23.
Stokes does not specifically use a type of neural network that is labeled a multi-layer perceptron MLP.  
Ehrich et al., in the same field of endeavor, utilize cell free DNA, which is a mixture of germline and somatic cells, for genetic testing [0011]. The samples of Ehrich comprise fetal cff DNA, maternal somatic cffDNA, and/or maternal germline cffDNA[0018, 0050-0051, 0054]. Ehrich also utilizes various machine learning algorithms and combinations for the analysis of the data. Beginning at [0068], Ehrich discloses methods for analyzing cell-free samples for nucleotide changes, or SNP [0050-0084]. A variety of methods are disclosed for determining a change in copy number of one or more genes, chromosomal sections or chromosomes [0159-0170]. Ehrich sets forth a set of machine learning algorithms suitable for analysis of copy number data [0158-0161 and Example 5, pl43] including in silico training sets. Machine learning units disclosed by Ehrich include neural networks, fuzzy logic, HMM, multiple model state estimation, decision tree, logistic regression, AdaBoost, Naïve Bayes, HMM, SVM and MLP, multilayer perceptrons [0509]. Ehrich states that the methods can be implemented on any of the types of machine learning elements, with small variations in chosen 
In KSR Int. '1 v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation,§ 103 likely bars its patentability.” KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Stokes and Ehrich et al, substitution of a MPL neural network as discussed by Ehrich for the SVM used in Stokes is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Thus, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning unit which can be SVM or MLP on human cell free DNA samples to obtain a trained unit for detecting human SNV information, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
The other rejected dependent claims were all meet by Stokes, as set forth above.

57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied to claims 1, 3, 7, 11, 36, 38, 52, 53, 55, 56, 58-60- 66 above, further in view of Ehrich (2013/0130293 A1).
Stokes, M. E. Novel extensions of label propagation for biomarker discovery in genomic data.  Dissertation, University of Pittsburgh, 2014. 134 pages.
Ehrich, M. et al. process and kits for identifying aneuploidy; (US 2013/0130293 A1) 5/23/2013.
Manning, T. Biologically inspired intelligent decision making. (2014) Bioengineered 5:2 p80-95. (published online 12/16/2013)
Claim 57 specifies a feed forward network as the machine learning entity.
As set forth above, with respect to claim 1, Stokes provides methods of detecting SNV relevant to a disease in a DNA sample of any kind wherein cell free sequencing read data is obtained (Section 2.2, 2.3 GWAS data, 2.4 etc.) meeting step (a).  Stokes applies trained machine learning classifiers to the data to generate base calls (2.6.3-2.6.4, 3.1) meeting step (b).  Stokes trains the models using label propagation, LP (section 3.2, Fig 2, 3.3, 3.4.  Cell free DNA sequence data is obtained, and each position is assigned a weight.  Stokes then assigns class labels when can come from a separate training set or the same set. Stokes parameter alpha reads on the predetermined weight, or alternatively defines a set of predetermined weights for each position.  Any value greater than zero and less than 1, results in the generation of a set of values that weights the reads/positions in the training data meeting step (i) of the training step (b).  “Instead of using the counts derived from direct observations, I use partial pseudocounts derived from the LP method to fill in the contingency table. By running LP before filling in the contingency table, I allow some information to diffuse around the network, softening the hard 
Stokes provides a computer system reciting the same steps of claim 1, met in the same locations, and 5.1.3.3.  Stokes provides computer program products comprising instructions for the same steps, represented in pseudocode by Fig 3. The machine learning is a neural network: a semi-supervised algorithm 2.6, Fig 2, more particularly a SVM are discussed at p23.
Stokes does not specifically use a type of neural network that is labeled a multi-layer perceptron MLP.  
Ehrich et al., in the same field of endeavor, utilize cell free DNA, which is a mixture of germline and somatic cells, for genetic testing [0011]. The samples of Ehrich comprise fetal cff DNA, maternal somatic cffDNA, and/or maternal germline cffDNA[0018, 0050-0051,  Machine learning units disclosed by Ehrich include neural networks, fuzzy logic, HMM, multiple model state estimation, decision tree, logistic regression, AdaBoost, Naïve Bayes, HMM, SVM and MLP, multilayer perceptions [0509]. Ehrich states that the methods can be implemented on any of the types of machine learning elements, with small variations in chosen parameters. At [0159] Ehrich discusses layering several machine learning units for implementation.  Ehrich implements the ML units in computer systems [0158+, 0231+] and programs [0179+] carrying out the methods that are equivalent to those of the claims.
Manning provides a review of neural network models used in bioinformatics applications such as gene or mutation identification (introduction).  MLP, ANN, feed-forward, backpropagation, etc. are all discussed.  A feed forward network is a type of MLP, analogous to the labeled, weighted system of Stokes (Architecture, p81, Fig 3, Fig 4A-B).  The training of these types of models is discussed at page 82, where the weights are adjusted based on the training data similarly to Stokes. The basic algorithm is disclosed beginning at page 82-83.
In KSR Int. '1 v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Stokes and Ehrich et al, substitution of a feedforward MPL neural network as discussed by Manning for the SVM used in Stokes or the MLP disclosed in Ehrich is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Thus, it would have been obvious to one of ordinary skill in the art to apply the method of training a machine learning unit which can be a feedforward MLP, a SVM or an MLP on human cell-free DNA samples to obtain a trained unit for detecting human SNV information, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. One would have been motivated to choose a feedforward network, an MLP or an SVM, as Manning discloses a number of advantages for ANNs in the analysis of SNP or microarray data including the ability to extrapolate good outputs for unseen data, domain architecture does not need to be complete for the model to provide good information, and the results are generally robust.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631